NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-AUG-2020
                                            09:28 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             HOMESTREET BANK, Plaintiff-Appellee, v.
  CESAR RENOL CABA; EVELYN SAHAGUN CABA, Defendants-Appellants,
             and JOHN DOES 1-50; JANE DOES 1-50; and
                  DOE ENTITIES 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 16-1-0571(2))


      ORDER GRANTING JULY 13, 2020 MOTION TO DISMISS APPEAL
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon review of (1) the motion to dismiss appeal filed
by Plaintiff-Appellee Homestreet Bank (Bank) on July 13, 2020;
(2) the amended Civil Appeal Docketing Statement filed by self-
represented Defendants-Appellants Cesar Renol Caba and Evelyn
Sahagun Caba (the Cabas), on July 21, 2020 (which we deem to be a
non-conforming memorandum in opposition to the Bank's motion to
dismiss); (3) our July 29, 2020 order authorizing the Bank to
file a reply memorandum; (4) the Bank's July 29, 2020 reply
memorandum in support of its 2020 motion to dismiss; and (5) the
record, as supplemented, it appears that we no longer have
jurisdiction over the Cabas' appeal from the judgment entered by
the circuit court on April 8, 2019, because the judgment has been
vacated and the Cabas' appeal is now moot.
          On June 5, 2020, we granted the Bank's motion to remand
this case to the circuit court under Life of the Land v.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Ariyoshi, 57 Haw. 249, 252, 553 P.2d 464, 466 (1976), after the
circuit court certified its intent to grant Bank's motion to
vacate the April 8, 2019 judgment pursuant to Rule 60(b) of the
Hawai#i Rules of Civil Procedure.     On July 6, 2020, the circuit
court entered an order vacating the April 8, 2019 judgment and
directing the foreclosure commissioner to hold a new auction of
the foreclosed property at some time in the future.      Because the
judgment from which this appeal was taken has been vacated, this
appeal is now moot.   See In Re Marn Family, 141 Hawai#i 1, 7, 403
P.3d 621, 627 (2016) ("As a general rule, a case is moot if the
reviewing court can no longer grant effective relief.").
          Therefore, IT IS HEREBY ORDERED that the Bank's
July 13, 2020 motion to dismiss appeal is granted, and this
appeal is dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, August 10, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2